PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-2007


RICHARD C. WEIDMAN,

                Plaintiff - Appellant,

           v.

EXXON    MOBIL   CORPORATION;    CLARION   ELLIS   JOHNSON;
JEFFREY WOODBURY; VICTORIA MARTIN WELDON; STEPHEN D. JONES;
KENT DIXON; F. BUD CARR; DANIEL WHITFIELD; JEREMY SAMPSELL;
GERARD MONSIVAIZ; MEGHAN HASSON,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:13-cv-00501-CMH-JFA)


Argued:   October 28, 2014                 Decided:   January 8, 2015


Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Affirmed in part, reversed in part, and remanded by published
opinion. Judge Gregory wrote the opinion, in which Judge Floyd
and Judge Thacker joined.


ARGUED: Richard C. Weidman, Great Falls, Virginia, Appellant Pro
Se.   Thomas Patrick Murphy, HUNTON & WILLIAMS, LLP, McLean,
Virginia, for Appellees.   ON BRIEF: Arthur E. Schmalz, Ryan M.
Bates, HUNTON & WILLIAMS LLP, McLean, Virginia, for Appellees.
GREGORY, Circuit Judge:

        Pro se Plaintiff Richard Weidman sued his former employer,

Exxon     Mobil    Corporation        (“ExxonMobil”),          and   ten    ExxonMobil

employees,      alleging       that   he    was    fired       in    retaliation   for

reporting illegal pharmacy practices, which caused him to suffer

a heart attack and emotional distress.                     Weidman, still pro se,

appeals the district court’s dismissal of his fraud, intentional

infliction of emotional distress, personal injury, and wrongful

discharge claims.             Weidman furthermore challenges the district

court’s denial of his motion to remand the case to state court.

For the reasons below, we affirm the district court’s denial of

Weidman’s motion to remand and dismissal of all but one of his

tort claims.        We hold Weidman has sufficiently stated a claim

for wrongful discharge against ExxonMobil.



                                           I.

        In March 2013, Weidman filed suit in Fairfax County Circuit

Court     against       his     former     employer,          ExxonMobil,    and   ten

ExxonMobil employees.             These employees include:                 (1) Clarion

Ellis    Johnson,       Medical    Director;      (2)    Jeffrey      Woodbury,    Vice

President    for    Safety,       Security,       Health       and   Environment   and

Johnson’s supervisor; (3) Victoria Martin Weldon, U.S. Director

of   Medicine     and    Occupational      Health       and    Weidman’s    supervisor

from February 2010; and (4) Stephen Jones, whose title is not

                                           2
given    but     who     reported      directly          to    Johnson          and    supervised

Weldon.         The      complaint      also           named     four          individuals      who

investigated          Weidman’s       reports           of     retaliation:                  Daniel

Whitfield,       Kent     Dixon,      Jeremy          Sampsell,          and     F.    Bud     Carr.

Lastly, the suit named Meghan Hasson and Gerard Monsivaiz, who

worked in the Human Resources Department, though Monsivaiz is

only    mentioned       in    the    case    caption.            Weidman        is     a   Virginia

resident, as are three of the defendants:                                Hasson, Monsivaiz,

and Sampsell.

       Weidman worked as Senior Physician in ExxonMobil’s Fairfax,

Virginia office from 2007 until his termination in January 2013.

Upon    being    hired,       Weidman       was       required      to    read        ExxonMobil’s

Standards       of     Business      Conduct          (“handbook”).              This      handbook

detailed employee standards with respect to reporting suspected

violations       of     law    and     policy.            It     also          guaranteed       non-

retaliation      by     ExxonMobil      against          employees         for        making    such

reports.       Weidman claims that he attended yearly meetings where

videos were played showing Rex Tillerson, CEO of ExxonMobil,

guaranteeing that employees would never suffer retaliation for

reporting violations.

       Weidman’s       complaint      alleges          that    in    2009        he     discovered

ExxonMobil      had     been    operating         illegal      pharmacies             in   multiple

states, and had also illegally stockpiled large quantities of

medication in its Fairfax, Virginia office, as well as in other

                                                  3
clinics.      He asserts many senior managers were aware of these

illegal     activities,        including           Johnson,        Weldon,        and    Jones.

Weidman further contends that Jones requested he “participate in

a   scheme”    to     distribute      stockpiled            medication       to    ExxonMobil

employees      in   Virginia.             In   January       2010,       Weidman        says    he

informed      Johnson    he    would       not     obtain      a    New     Jersey       medical

license to work at a clinic in that state as long as it was

operating an illegal pharmacy.                       In response to this, Weidman

alleges Johnson became “physically intimidating” toward him.

      Weidman claims he reported “violations of the law by the

Medical Department,” in response to which “Johnson initiated a

malicious      campaign       of    retaliation.”             The        campaign       included

“attempts      to     humiliate,          discredit,          and        punish     Weidman,”

including      “continuously          humiliat[ing]           Weidman        before        [his]

colleagues,” falsely classifying him as a poor performer, and

“ma[king] statements that clearly implied that Weidman was a

pedophile” at an office gathering.                     Shortly thereafter, Weidman

reported via email to senior management his belief that Johnson

was   retaliating       against       him      for    prior    complaints,           and    that

ExxonMobil      was     violating         pharmacy      laws        in    several        states.

ExxonMobil     proceeded       to    conduct         what    Weidman       describes       as    a

“sham”     investigation           into     his      allegations.            Weidman       says

Whitfield and Dixon, two investigators assigned to the matter,



                                               4
falsely concluded that Johnson had not harassed Weidman and that

the pharmacies were legal.

      On       an       unspecified     date       after   the    investigation          into

Weidman’s report, Weidman says the Medical Department designated

him as a “poor performer” and required him to participate in a

performance improvement plan.                  In September 2011, Weidman claims

to have received an email from ExxonMobil’s Legal Department

stating ExxonMobil pharmacies had been in violation of multiple

state laws.             Weidman says he then sent another email to senior

managers informing them that Johnson and other members of the

Medical Department had retaliated against him, and that there

had     been        a    cover   up    of    these     actions     during    the     first

investigation.               A   second      investigation        commenced,      led      by

Sampsell and Carr.               During the investigation, Carr allegedly

admitted to Weidman that ExxonMobil had been operating illegal

pharmacies          for    years,     and   that     Johnson     had    permitted    their

operation.

      Under the performance improvement plan, which lasted for

over a year, Weidman participated in meetings with Weldon, which

Hasson     also         attended.      Weidman      contends     the    purpose     of    the

meetings was not to improve his performance, but to overburden

him with the creation of new tasks meant to cause his failure to

perform.       In late October 2012, Weidman alleges he complained to

Human      Resources         about     the     “oppressive        and    unjustifiable”

                                               5
meetings.           He   was      particularly               concerned       about       a    meeting

scheduled       just     days     before      he       was    to   undergo         surgery.          The

meeting    occurred        on     October       24,      2012,      and      was    “hostile         and

confrontational.”            Weidman claims to have had a heart attack

during    the      meeting      “as     a    direct      result         of   the    stress         which

Weldon    maliciously           inflicted          upon       him.”          In     mid-December,

ExxonMobil extended Weidman’s performance improvement plan.                                          At

the   next      meeting      in    January         2013,       Weidman’s          employment         was

terminated, allegedly for failure to cooperate with the plan.

      Subsequently,          Weidman         filed      his     complaint         asserting         four

causes    of       action:        (1)       fraud,       because         Appellees           allegedly

retaliated         against      him     despite         representations             made      to     the

contrary in the handbook and by CEO Tillerson in yearly videos;

(2) intentional infliction of emotional distress; (3) “personal

injury” of “irreparable damage to his heart”; and (4) wrongful

discharge.         Weidman pursues this last count under two theories,

that his termination violated Virginia’s public policy and was

also a breach of an implied unilateral contract established by

ExxonMobil’s employee handbook.

      Appellees removed the case to the U.S. District Court for

the   Eastern       District       of       Virginia,         where     they      also       moved   to

dismiss      the    case     under      Federal         Rule       of    Procedure           12(b)(6).

Weidman moved to remand the case to state court.                                     The district



                                                   6
court dismissed all of Weidman’s claims and denied his motion to

remand.



                                      II.

    In appealing the district court’s denial of his motion to

remand, Weidman raises a threshold jurisdictional issue that we

address de novo.       See Mayes v. Rapoport, 198 F.3d 457, 460 (4th

Cir. 1999).     Weidman named three non-diverse defendants in his

complaint, but the district court found it could properly retain

subject     matter    jurisdiction     under     the   “fraudulent    joinder”

doctrine.     Normally, complete diversity of citizens is necessary

for a federal court to exercise diversity jurisdiction, meaning

the plaintiff cannot be a citizen of the same state as any other

defendant.      Id.    at   464.      However,     the   fraudulent    joinder

doctrine      provides      that     diversity      jurisdiction      is   not

automatically defeated by naming non-diverse defendants. 1                 The

district court can “disregard, for jurisdictional purposes, the

citizenship of certain nondiverse defendants.”              Id. at 461.     It

can retain jurisdiction upon the non-moving party showing either


    1
       Contrary to its name, the “fraudulent joinder” doctrine
requires neither fraud nor joinder. “In fact, it is irrelevant
whether the defendants were ‘joined’ to the case or originally
included as defendants,” as the doctrine is “applicable to each
defendant named by the plaintiff either in the original
complaint or anytime prior to removal.” Mayes, 198 F.3d at 461
n.8.


                                       7
that     the     plaintiff     committed           outright     fraud     in    pleading

jurisdictional facts, or that “there is no possibility that the

plaintiff would be able to establish a cause of action against

the in-state defendant in state court.”                   Mayes, 198 F.3d at 464;

see also Marshall v. Manville Sales Corp., 6 F.3d 229, 233 (4th

Cir. 1993) (“A claim need not ultimately succeed . . . [as] only

a possibility of a right to relief need be asserted.”).

        We agree with the district court that Weidman, a Virginia

resident, cannot succeed in any of his claims against the non-

diverse defendants – Monsivaiz, Sampsell, or Hasson – in state

court.      First,      Monsivaiz     is    only      mentioned    in   the    complaint

caption; there is no factual detail at all to support any claims

against    him.         Of   the   two     remaining      non-diverse         defendants,

Weidman has not in any way alleged that Sampsell or Hasson made

materially false statements on which Weidman reasonably relied,

that their actions were connected to his heart attack, or that

they engaged in outrageous or intolerable conduct.                        These claims

fail in any case, for reasons described in Part III.

        The only plausible claim against Hasson and Sampsell is the

wrongful       discharge     claim.        Appellees     argue     that   Sampsell    or

Hasson cannot be liable for wrongful discharge because Weidman

named     only    ExxonMobil       in      the      paragraph     of    his    complaint

describing       this    count.         Even       assuming   Weidman     brings    suit

against all Appellees on this claim, there simply are not enough

                                               8
facts    to   connect     the    actions   of   Sampsell      and     Hasson    to    his

allegedly      wrongful         discharge.           Virginia        law     recognizes

individual employee liability for wrongful discharge for public

policy reasons.      See VanBuren v. Grubb, 733 S.E.2d 919, 923 (Va.

2012).    Still, Sampsell is described as one of two investigators

assigned to the second investigation into Weidman’s complaints.

He is mentioned only once in a paragraph that focuses on actions

taken not by Sampsell, but by his co-investigator.                           Similarly,

the most alleged against Hasson is that she attended Weidman’s

performance improvement meetings.

     Appellees have satisfied their burden of showing there is

“no possibility” of Weidman succeeding in any of his tort claims

against any of these non-diverse defendants.                         Thus, we affirm

the district court’s denial of Weidman’s motion to remand.



                                       III.

     Moving to the district court’s dismissal of Weidman’s tort

claims, we review a grant of a motion to dismiss for failure to

state a claim de novo.            E.I. du Pont de Nemours & Co. v. Kolon

Indus., Inc., 637 F.3d 435, 440 (4th Cir. 2011).                           A complaint

“must    contain    sufficient       facts      to    state     a    claim     that    is

‘plausible     on   its    face.’”     Id.      (quoting      Bell    Atl.    Corp.    v.

Twombly, 550 U.S. 544, 570 (2007)).                  “A formulaic recitation of

the elements of a cause of action” is not enough.                          Robertson v.

                                           9
Sea Pines Real Estate Cos., 679 F.3d 278, 288 (4th Cir. 2012)

(quoting   Twombly,     550    U.S.       at   555).      In   making      this

determination, we “accept as true all of the factual allegations

contained in the complaint,” and “draw all reasonable inferences

in favor of the plaintiff.”         DuPont, 637 F.3d at 440.

      Under this standard, we review Weidman’s claims of fraud,

intentional infliction of emotional distress, personal injury,

and wrongful discharge in turn.

                                      A.

      To establish a fraud claim, Weidman must show:                  “(1) a

false   representation,       (2)    of    a   material   fact,   (3)      made

intentionally and knowingly, (4) with intent to mislead, (5)

reliance by the party misled, and (6) resulting damage to the

party misled.”    Prospect Dev. Co. v. Bershader, 515 S.E.2d 291,

297 (Va. 1999) (quoting Bryant v. Peckinpaugh, 400 S.E.2d 201,

203 (Va. 1991)).      Additionally, he is required to “state with

particularity the circumstances constituting fraud or mistake.”

Fed. R. Civ. P. 9(b).       These circumstances are “the time, place,

and   contents   of   the   false    representations,     as   well   as    the

identity of the person making the misrepresentation and what he

obtained thereby.”     Harrison v. Westinghouse Savannah River Co.,

176 F.3d 776, 784 (4th Cir. 1999) (quoting 5 Charles Alan Wright

& Arthur R. Miller, Federal Practice and Procedure § 1297, at

590 (2d ed. 1990)).

                                      10
        We agree with the district court that Weidman failed to

sufficiently plead his fraud claim against Appellees.                              Weidman

only vaguely referred to CEO Tillerson and unnamed “members of

the Human Resources and Law Departments” in his complaint.                              J.A.

22 (Compl. ¶ 25).         He does not specify when or how many times

the representations occurred, but alleges that “[a]t the time

these representations were made . . . the parties who made them

knew” that reporting violations “could result in actions taken

against those who reported [them].”                     J.A. 22 (Compl. ¶ 26).

Absent additional details, the district court properly dismissed

Weidman’s fraud claim.

                                          B.

      Weidman further appeals the district court’s dismissal of

his claim of intentional infliction of emotional distress.                              This

claim      requires     that:       (1)        the     wrongdoer’s          conduct     was

“intentional or reckless”; (2) the conduct was “outrageous and

intolerable”; (3) “there was a causal connection between the

wrongdoer’s conduct and the emotional distress”; and (4) the

resulting distress was severe.                 Womack v. Eldridge, 210 S.E.2d

145, 148 (Va. 1974).

      Weidman’s       allegations    against          Appellees     –       that   he   was

labeled a     poor     performer    and   impliedly        called       a    pedophile    –

while unsettling, are nonetheless insufficient as a matter of

law   to    establish    “outrageous      and        intolerable”       conduct.         Id.

                                          11
Weidman simply failed to set forth facts rising to the level of

conduct “so outrageous . . . as to go beyond all possible bounds

of   decency,     and      to    be    regarded     as    atrocious,             and   utterly

intolerable      in   a    civilized     community.”               Russo    v.    White,   400

S.E.2d 160, 162 (Va. 1991); see, e.g., Baird ex rel. Baird v.

Rose, 192 F.3d 462, 472-73 (4th Cir. 1999) (finding sufficiently

pled    facts     of       outrageous        conduct          in     case        of    teacher

intentionally         humiliating        student        she        knew     suffered       from

depression); Lewis v. Gupta, 54 F. Supp. 2d 611, 621 (E.D. Va.

1999) (defendant conspiring to falsely accuse plaintiff of rape,

resulting in plaintiff’s imprisonment for 529 days); Delk v.

Columbia/HCA Healthcare Corp., 523 S.E.2d 826, 833 (Va. 2000)

(defendants’ knowing failure to inform plaintiff she was exposed

to HIV).

       Weidman   argues         that   the   “outrageous           conduct”       requirement

set forth in Womack is not required when the harm complained of

results in definite physical injury.                      This argument fails for

several reasons.          First, Weidman raises this issue for the first

time on appeal.            See Karpel v. Inova Health Sys. Servs., 134

F.3d 1222, 1227 (4th Cir. 1998) (“[I]ssues raised for the first

time   on   appeal        generally     will      not    be    considered.”).              More

fundamentally, the Supreme Court of Virginia wrote in Womack

that a plaintiff must show only negligent, as opposed to willful

or wanton conduct, “where emotional disturbance is accompanied

                                             12
by physical injury,” but did so in reference to the tort of

negligent infliction of emotional distress.                210 S.E. 2d at 147.

When Weidman points to Womack for the principle that he is not

required to show conduct going “beyond all possible bounds of

decency,” Russo, 400 S.E.2d at 162, he is actually trying to

reframe his claim as one for negligent, rather than intentional,

infliction of emotional distress, which we cannot allow.

     Therefore, Weidman is required to allege “outrageous and

intolerable” conduct, and we agree with the district court that

he has not done so.

                                        C.

     Count Three of Weidman’s complaint is a “personal injury”

cause of action against Appellees.                Weidman states in a single

paragraph:         “Due to the intentional and malicious acts of the

Defendants towards the Plaintiff that the Defendants knew, or

should      have    known,    would   have    injured     the    Plaintiff,    the

Plaintiff suffered irreparable damage to his heart.”                     J.A. 23

(Compl. ¶ 33).          In dismissing this count, the district court

treated     Weidman’s    heart    attack     as    an   injury   for   which   the

Virginia      Workers’       Compensation    Act    provides     the   exclusive

remedy. 2     We instead affirm dismissal of this count for failure


     2
        The Virginia Workers’ Compensation Act (“VWCA”) is
triggered when an employee suffers an “injury by accident
arising out of and in the course of the employment.” Va. Code
(Continued)
                                        13
to sufficiently state a claim.                See Republican Party of N.C. v.

Martin, 980 F.2d 943, 952 (4th Cir. 1992) (“[W]e may affirm a

judgment for any reason appearing on the record.”).                      A well-pled

complaint    must   offer      more    than      “labels    and   conclusions,”      or

“naked     assertions     devoid       of     further      factual     enhancement.”

Ashcroft    v.   Iqbal,     556      U.S.   662,    678     (2009)     (brackets    and

internal     quotation    marks       omitted).            Weidman’s    one-sentence

allegation    that,     “due    to    the    intentional      and    malicious     acts

. . . the Plaintiff suffered irreparable damage to his heart,”

J.A. 23 (Compl. ¶ 33), is exactly the kind of “naked assertion”

that is insufficient to state a claim.

                                            D.

      Weidman’s     wrongful      discharge       claim    against     ExxonMobil   is

presented in two parts.              According to Weidman, his termination

for refusing to participate in an allegedly illegal pharmacy

operation violated Virginia public policy.                    He also argues that

the   anti-retaliation            provision        in      ExxonMobil’s     handbook



Ann. § 65.2-101.    This does not include “[i]njuries resulting
from repetitive trauma, continuing mental or physical stress, or
other cumulative events.” Morris v. Morris, 385 S.E.2d 858, 865
(Va. 1989).    Had Weidman pled that his heart attack was the
final result of repetitive stress or cumulative events, as
opposed to a discrete event, his claim may not have been barred
by the VWCA.    Nevertheless, his own complaint does not support
this argument. See J.A. 21 (Compl. ¶ 22) (“During the
[performance improvement] meeting, Weidman suffered a heart
attack as a direct result of the stress which Weldon maliciously
inflicted upon him.” (emphasis added)).


                                            14
constituted        an     implied       unilateral         contract         that   ExxonMobil

breached      by     firing      him    for        reporting        violations        of      state

pharmacy laws.

       Virginia adheres to a strong presumption that employment is

at will, meaning employment lasts for an indefinite term and can

be terminated for almost any reason.                         See VanBuren, 733 S.E.2d

at 921.       However, there is an exception to this doctrine for at-

will employees who claim to have been discharged in violation of

public policy.            Bowman v. State Bank of Keysville, 331 S.E.2d

797,    801    (Va.       1985).        The        Supreme      Court    of    Virginia         has

recognized three situations in which a litigant may show her

discharge violated public policy:                         (1) where an employer fired

an employee for exercising a statutorily created right; (2) when

the public policy is “explicitly expressed in the statute and

the    employee      was      clearly    a    member       of   that    class      of      persons

directly entitled to the protection enunciated by the public

policy”;      and       (3)    “where        the     discharge        was     based      on     the

employee’s       refusal       to   engage     in     a    criminal      act.”          Rowan    v.

Tractor Supply Co., 559 S.E.2d 709, 711 (Va. 2002).

       The    district         court    determined           that     Weidman      failed        to

identify a statute whose public policy ExxonMobil violated in

firing him.         We disagree and find Weidman sufficiently stated a

claim     that      his    termination         violated         the     public     policy       of

sections 54.1-3310 and 54.1—3435 of the Virginia Code.                                        These

                                               15
statutes make it unlawful for anyone to practice pharmacy or to

engage in wholesale distribution of prescription drugs without a

license.        Va. Code Ann. §§ 54.1-3310, 54.1—3435.               While not part

of Virginia’s criminal code, a violation of these sections leads

to criminal penalties.               See id. § 54.1-111 (making a violation a

Class 1 misdemeanor 3).              Therefore, refusal to practice pharmacy

without a license should be treated as refusal to engage in a

criminal act.

       Weidman has pled sufficient factual detail to adequately

state      this   claim.       He     writes   in     his   complaint   that    he    was

wrongfully discharged for “refusing to participate in illegal

pharmacy distribution activities . . . contraven[ing] the public

policy      interest      of   the    Commonwealth      of    Virginia.”       J.A.   24

(Compl. ¶ 38).         He furthermore describes:

                Jones     also     requested    that    Weidman
                participate in a scheme involving a Virginia
                pharmacy,    in   which   the  pharmacy   would
                distribute    the   stockpiled  medication   to
                Exxon Mobil employees, but Weidman refused
                to do so and informed Jones that this would
                be against the law.

J.A.       14   (Compl.    ¶   8).       In    this    way,   Weidman   has    clearly

described the circumstances of his refusal to engage in an act

of criminal consequences.


       3
       A Class 1 misdemeanor is punishable by “confinement in
jail for not more than twelve months and a fine of not more than
$2,500, either or both.” Va. Code Ann. § 18.2-11(a).


                                              16
     Appellees      argue     that    this       claim    cannot       survive       because

Weidman failed to cite the statute in his complaint.                                However,

any deficiency in this regard is merely technical.                             Weidman did

provide    the    citations    in     his    reply       to    Appellees’       Motion      to

Dismiss.     See Mem. Opp’n Mot. Dismiss 17, ECF No. 13; see also

Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978) (explaining

that “a complaint, especially a pro se complaint, should not be

dismissed    summarily      unless     it    appears          beyond   doubt        that   the

plaintiff can prove no set of facts in support of his claim

which would entitle him to relief” (internal quotation marks

omitted)).       Especially since Weidman’s complaint identified his

refusal     to    “participate        in     illegal          pharmacy     distribution

activities” as contravening Virginia public policy, his failure

to provide specific citations – which he in fact provided in his

responsive pleadings – cannot be considered failure to “give the

defendant fair notice of what the claim is and the grounds upon

which it rests.”        Twombly, 550 U.S. at 555 (ellipsis omitted).

     We therefore find that Weidman has sufficiently stated a

wrongful     discharge      claim       under       Virginia’s          public        policy

exception    to   its    at-will     employment      doctrine.            As    a    result,

although we have previously recognized that Virginia law allows

“[e]mployers      [to]    make       unilateral      offers        even        to    at-will

employees . . . in employee handbooks,” we need not reach the



                                            17
issue.   Jensen v. Int’l Bus. Machs. Corp., 454 F.3d 382, 387

(4th Cir. 2006).



                                     IV.

     For the foregoing reasons, we reverse the district court’s

dismissal    of    Weidman’s    wrongful     discharge     claim   against

ExxonMobil   and    remand     the    case   for   further    proceedings

consistent with this opinion.         We affirm the district court in

all other respects.

                                                         AFFIRMED IN PART,
                                                         REVERSED IN PART,
                                                              AND REMANDED




                                     18